Title: To George Washington from Colonel Abraham Buford, 6–8 May 1780
From: Buford, Abraham
To: Washington, George


          
            
              Sir.
              Camp Lenuds Ferry [S.C.] May the 6th[–8] 1780
            
            I am very sorry to inform you that Cols. Whites & Baylors regements of Light Dragoons have this Day met with the loss of every horse and I fear the greatest part of their men; two nights agoe they with the remains of Polaskeys legion & Col. Orees horse crosd santee river they about 9 OClock this morning met with a party of the enemye’s horse consisting of Capt. Quarter Master Sargent & 12 pr[i]vate who they took with horses Accoutrements &c., without opposition They imediately sent an officer to give me notice that I might cover their retreat a cross this ferry, I imediately detach’d 150 men with officers to cross the ferry & get into the rear of the horse to cover their crossing the river. The horse arriv’d on the oposite side of the ferry before the Infentry, Met with forage (& not apprehending that the enemy could be so early in persute) were ordred to feed their horses when done the men fatiegu’d were resting themselves. The enemie’s horse rush’d on them before a single horse could be bridled, Cut & hack’d many of the men in a most shocking manner Some were killd and many made prisoners, While ——Washington Jemmerso⟨n⟩ and many of the officers have escap’d by swiming the river which is little beter than being kill’d or taken, I expect many of the men who escapd the enemy will drown crossing the river Twenty or thirty of the men have come in. I hope the loss in men is not so great as I first apprehended, Polaskeys & Orees cores had seperated

to cross nine miles below. I expect they are safe tho have not heard from them, This is a bad country & I have every reason to fear a bad people inhabit it.
            My men are very fue in number, & all that I apprehend safty from, As what fue militia are in service are unarm’d & I might say unman’d & those fue of the inhabitants who are disposd to be friendly are scar’d half to death. I have reason to believe that our friends in Charlestown apprehend the loss of that place, by being starv’d out which is said will happen very soon unless a communication is open’d and kept That I apprehend will not be the case until we are reinforsd from your army, We want a commanding Officer much Genl Caswell is very young & the Govenor of this state much hurased.
          
          
            
              George town South carolina May the 8th 1780
            
            The late unfortunate affair with the regements of horse (tho bad enough) is not so bad as was thought, many of the Men and horses that was expected lost are come in, I believe the loss will be about thirty men; (kill’d wounded and mising) & from forty to fifty horses, This with the late surprise at Monks Corner has rendered our Cavilry Unfit for service, & given the Enemy horse a very great superiority, Capt. Hill is a prisoner with [the] enemy & the only officer mising. I am with due respect Your Most Obedt Hble Servt
            
              Abm Buford Colo.
            
          
        